IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-73,540-03 & 73,540-04


                           EX PARTE CLAVIN JONES, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. W05-73360-L(B) & W05-73361-L(B)
                       IN CRIMINAL DISTRICT COURT NO. 5
                             FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated assault and sentenced to fifty years’ imprisonment on each count. The Fifth Court of

Appeals affirmed his convictions. Jones v. State, Nos. 05-07-00410-CR & 05-07-00411-CR (Tex.

App.—Dallas May 27, 2008) (not designated for publication).

       In a single ground, Applicant contends that he is actually innocent.

       Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Elizondo, 947
                                                                                                     2
S.W.2d 202 (Tex. Crim. App. 1996); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the affidavit

from Rodney McGaughy in the record is newly available or discovered evidence. Ex parte Brown,

205 S.W.3d 538 (Tex. Crim. App. 2006). The trial court shall also determine whether Applicant has

established by clear and convincing evidence that no reasonable juror would have convicted him in

light of McGaughy’s affidavit. Elizondo, 947 S.W.2d at 209. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: February 3, 2016
Do not publish